Citation Nr: 0926509	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-38 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a condition causing 
nose bleeds.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for coronary artery 
disease (claimed as heart problems secondary to condition 
causing nose bleeds).

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1951 to 
August 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 2002 rating decision, the RO denied 
a claim for service connection for a condition causing nose 
bleeds.

2.  Evidence received since the July 2002 decision is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a condition causing nose bleeds.

3.  In an unappealed July 2002 rating decision, the RO denied 
a claim for service connection for coronary artery disease 
(claimed as heart problems secondary to condition causing 
nose bleeds).

4.  Evidence received since the July 2002 decision is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for coronary artery disease (claimed as 
heart problems secondary to condition causing nose bleeds).

5.  In an unappealed July 2002 rating decision, the RO denied 
a claim for service connection for tinnitus.

6.  Evidence received since the July 2002 decision is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of service connection for a condition causing nose 
bleeds.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2008).

2.  New and material evidence has not been received to reopen 
the claim of service connection for coronary artery disease 
(claimed as heart problems secondary to condition causing 
nose bleeds).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.1105.  

3.  New and material evidence has been received to reopen the 
claim of service connection for tinnitus.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. §§ 3.156, 20.1105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Generally, a claim which has 
been denied in an unappealed RO decision or an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

History and Analysis

Whether new and material evidence has been received to reopen 
claims for service connection for a condition that causes 
nose bleeds and coronary artery disease

The Veteran's claims for entitlement to service connection 
for a condition causing nose bleeds and coronary artery 
disease (claimed as heart problems secondary to a condition 
causing nose bleeds) were last denied by the RO in a July 
2002 rating decision.  The Veteran did not appeal the 
decision in a timely fashion and it became final.  In October 
2003, the Veteran submitted a request to reopen his claims 
for service connection for condition causing nose bleeds and 
coronary artery disease (claimed as heart problems secondary 
to a condition causing nose bleeds).

The evidence of record prior to the July 2002 rating decision 
included the Veteran's service treatment records, VA 
treatment records, and statements from the Veteran.  VA 
treatment records showed the Veteran received treatment for 
coronary artery disease.  The Board notes that the Veteran's 
service treatment records before discharge show symptoms of 
aching of his hips and knee joints and that he developed nose 
bleeds while overseas.  The Veteran also complained of 
shortness of breath and chest pains at that time.  After 
evaluation of these various symptoms, the Veteran was 
separated from service in August 1952 on the recommendation 
of a Medical Board.  The Medical Board found the Veteran 
suffered from rheumatic valvulitis, inactive, with deformity 
of aortic and mitral valve, which existed prior to service 
and was not aggravated by service.  Records associated with 
this Medical Board proceeding indicated that the Veteran had 
acute rheumatic fever at the age of three and was treated at 
home in bed for seven months.  Since then he reported he 
would suffer almost yearly episodes of migratory 
polyarthritis, including in three years prior to his entry to 
service.  

Since the Veteran's claim to reopen is being denied on the 
basis of no new and material evidence for the specific two 
claims decided in the July 2002 rating decision, the Board 
only notes the following parenthetically: While the Veteran 
and his representative have filed this claim with two 
different issues, a review of the claims folder and the 
Veteran's testimony indicates this appears to be an attempt 
to reopen a claim for residuals of rheumatic fever.  The 
Veteran first submitted a claim for residuals of rheumatic 
fever in September 1952 and has continued to press his claim 
since that time, as shown in rating decisions from October 
1952, August 1975, December 1997 and August 1998. 

The July 2002 rating decision denied the Veteran's claims for 
service connection in pertinent part because the evidence did 
not demonstrate that the Veteran's claimed condition causing 
nose bleeds and coronary artery disease (claimed as heart 
problems secondary to a condition causing nose bleeds) were 
incurred in or aggravated by military service.  If the 
Veteran believed that this July 2002 rating decision was 
incorrect for any reason, his proper recourse was to appeal 
to the Board then.  Because the Veteran did not appeal the 
decision in a timely manner, the RO's decision became final 
and new and material evidence is required in order to reopen 
the claim.

The evidence received since the final July 2002 rating 
decision consists of VA treatment records from February 2002 
to August 2005,  a March 2005 BVA hearing transcript, an 
April 2007 Decision Review Officer hearing transcript and the 
Veteran's own contentions.  

VA treatment records from 2002 to 2005 show that the Veteran 
was suffering from coronary artery disease.  The Veteran 
testified in March 2005 before a Veterans Law Judge that he 
suffered from nose bleeds in service in Italy.  The Veteran's 
representative also noted during the hearing that the Veteran 
developed pain in his joints in January 1952, which he 
contended was aggravated by the stress of the field maneuvers 
the Veteran was on.  The Veteran testified that he first 
applied for benefits for the conditions he suffered in 
service in the 1950's and he keeps getting denied.  The 
Veteran also testified that he did not recall any doctor 
linking his claimed current disabilities to service.  In his 
April 2007 Decision Review Officer (DRO) hearing, the Veteran 
repeated much of his testimony he gave in March 2005.  He 
also testified that he had rheumatic fever as a child, but 
was not treated for it.  The Veteran testified that while in 
Italy in 1952 he also suffered from shortness of breath and 
chest pains and these were some of the symptoms that led him 
to be sent to the hospital.  The Veteran's representative 
contended during the hearing that the Veteran's medical 
problems began in service and have bothered him ever since.  

Although the Veteran has stated his belief that his claimed 
disabilities were incurred in or aggravated by his military 
service, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

While there is some evidence the Veteran has submitted that 
is new, it must also be considered material.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  The 
Veteran's symptoms suffered in service, contentions and 
treatment for coronary artery disease were already 
encompassed by the evidence of record prior to the July 2002.  
In the current matter, the newly submitted evidence is 
cumulative and redundant and does not provide any new 
competent evidence regarding whether the Veteran's claimed 
condition causing nose bleeds and coronary artery disease 
(claimed as heart problems secondary to a condition causing 
nose bleeds) were incurred in, aggravated by or otherwise 
related to service.  

In sum, the evidence the Veteran has provided to VA in his 
current claim to reopen is substantially similar to the 
statements and evidence the Veteran provided prior to the 
July 2002 final rating decision; it does not relate to an 
unestablished fact necessary to substantiate the claim, as 
the new evidence is duplicative of the fact that the Veteran 
suffered certain symptoms in service and has suffered from 
nose bleeds and coronary artery disease.   

Accordingly, the newly submitted records and contentions do 
not provide any new evidence that would indicate that the 
Veteran's condition causing nose bleeds and coronary artery 
disease (claimed as heart problems secondary to a condition 
causing nose bleeds) was incurred in or aggravated by his 
period of honorable service, rather it is cumulative and 
redundant evidence, already received and considered in the 
final rating decision of July 2002.  Since there is no new 
non-redundant evidence that has any bearing as to whether the 
Veteran's claimed condition causing nose bleeds and coronary 
artery disease is related to his period of honorable service, 
the evidence does not raise a reasonable possibility of 
substantiating the claim and thus is not material to the 
Veteran's claim.  Consequently, the Board finds that new and 
material evidence has not been submitted since the July 2002 
rating decision and reopening of the claims for service 
connection for a condition causing nose bleeds and coronary 
artery disease (claimed as heart problems secondary to a 
condition causing nose bleeds) is not warranted.

Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus.

The Veteran's claim for entitlement to service connection for 
tinnitus was last denied by the RO in a July 2002 rating 
decision.  The Veteran did not appeal the decision in a 
timely fashion and it became final.  In October 2003, the 
Veteran submitted a request to reopen his claim for service 
connection for tinnitus.

The evidence of record prior to the July 2002 final rating 
decision indicated the Veteran suffered some hearing loss but 
did not include any evidence showing tinnitus in service or a 
continuity of symptomatology since service.  

The newly submitted evidence includes testimony from a March 
2005 Board hearing and an April 2007 DRO hearing.  In these 
hearings the Veteran testified that he was on field maneuvers 
with the 351st Infantry Regiment doing night training when 
flash bangs or charges were going off.  The Veteran was only 
a few feet away from a charge when it went off and that is 
when the ringing in his ears began.  The Veteran also 
testified that he still has ringing in his ears today.

Since the newly received testimony shows possible in-service 
incurrence of tinnitus and a continuity of symptomatology 
since service, this evidence is material to the Veteran's 
claim.  Therefore, the evidence provided by the Veteran is 
both new and material, and the claim for entitlement to 
service connection for tinnitus is reopened.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was notified of the respective duties of the 
claimant and of VA.  In July 2005 the Veteran was correctly 
advised of the previous denial of service connection and the 
basis for that denial, as well as of the requirement that he 
submit new and material evidence showing that the Veteran's 
conditions were incurred in or aggravated by military 
service, that the RO would assist him in obtaining additional 
information and evidence; and of the responsibilities on both 
his part and VA's in developing the claim.  See Kent.  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  The Board acknowledges that the 
Veteran was not provided notice of the appropriate disability 
rating and effective date of any grant of service connection.  
There is no prejudice to the Veteran in proceeding with the 
issuance of a final decision despite VA's failure to provide 
the specific notice required by Dingess, as his claim for to 
reopen claims for service connection are being denied.  See 
Dingess, supra.  Issues concerning the degree of disability 
or the effective date of the award do not arise here.  
Despite any deficient notice provided to the appellant on 
these two elements, the Board finds no prejudice to the 
appellant in the processing of a final decision.  See 
Bernard, supra.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
record also contains VA treatment records and previous VA 
examinations.  The Veteran previously provided testimony 
before a Veterans Law Judge regarding his claimed 
disabilities and testified before an RO DRO during the 
current appeal.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  The Veteran has not indicated that there are any 
available additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for a 
condition causing nose bleeds is denied.

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for coronary 
artery disease (claimed as heart problems secondary to a  
condition causing nose bleeds) is denied.

New and material evidence having been received, the appeal to 
reopen a claim for service connection for tinnitus is 
granted.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran reported exposure to loud noise in service and 
testified in March 2005 and April 2007 that his tinnitus 
began during service and has continued to the present.  He is 
competent to attest to a ringing in his ears.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  As such his reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  See McLendon, supra.  The threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. 
at 83.  Therefore, the Board finds that the Veteran should be 
afforded a VA examination with a nexus opinion to determine 
whether his tinnitus is related to his military service.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This remand will also provide an opportunity to ensure that 
the Veteran has been given proper notice and assistance for 
his claim, as required by the Veterans Claims Assistance Act 
of 2000 (VCAA), and pertinent case law, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that complies with the 
requirements of Dingess/Hartman, 19 Vet. 
App. 473 (2006) (as the degree of 
disability and effective date of the 
disability are part of a claim for service 
connection, VA has a duty to notify 
claimants of the evidence needed to prove 
those parts of the claim).

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the Veteran's claimed 
tinnitus.  The examiner should provide any 
pertinent diagnoses and issue an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any tinnitus the Veteran 
currently suffers from is related to the 
Veteran's active military service.  The 
entire claims file must be made available 
to the designated examiner, and the report 
of the examination should include a 
discussion of the Veteran's documented 
medical history and assertions.  The 
examiner should also offer a rationale for 
any opinion provided.

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


